Citation Nr: 1211116	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a higher initial disability rating for an adjustment disorder with mixed emotional features, to include anxiety (previously claimed as residuals of a miscarriage, to include an acquired psychiatric disorder, and as depression and mental anguish, secondary to anthrax inoculations), rated as non-compensable (0 percent) prior to September 23, 2010, and 30 percent disabling from that date. 

2.  Entitlement to an increased disability rating for bursitis of the right knee, rated as 30 percent disabling prior to January 3, 2007, 40 percent disabling prior to January 17, 2008, and 50 percent disabling from that date.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to February 2000. 

This case comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision from the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a disability rating in excess of 10 percent for the service-connected bursitis of the right knee.  While the issue was on appeal the rating for this disability was increased to 30 percent disabling prior to January 3, 2007, 40 percent disabling prior to January 17, 2008, and 50 percent disabling from that date.

This case also comes before the Board from an August 2007 rating decision that denied service connection for residuals of anthrax shots.  In its April 2010 decision, the Board recharacterized this issue to reflect what the Veteran was actually claiming - service connection for residuals of a miscarriage in the nature of an acquired psychiatric disorder, which she refers to as mental anguish in a December 2009 written statement and described as "depression" in an April 2009 statement. 

In April 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 
In a November 2011 rating decision, the AMC granted service connection for the Veteran's adjustment disorder with mixed emotional features, to include anxiety.  The rating decision assigned an initial non-compensable (0 percent) disability rating effective from January 31, 2007, the date of the Veteran's service connection claim, and assigned a 30 percent rating effective from September 23, 2010, the date of the recent VA examination.  In a February 2012 statement, the Veteran appealed for a higher initial rating.  

The RO certified this appeal to the Board in December 2011.  Subsequently, additional evidence was added to the claims file.  However, the Veteran waived her right to have the RO initially consider this evidence in a February 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issue of entitlement to a higher initial disability rating for an adjustment disorder with mixed emotional features, to include anxiety (previously claimed as residuals of a miscarriage, to include an acquired psychiatric disorder, and as depression and mental anguish, secondary to anthrax inoculations), rated as non-compensable (0 percent) prior to September 23, 2010, and 30 percent disabling since September 23, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

In July 2010 and January 2011 statements, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the appeal of the claim for increased disability rating for bursitis of the right knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of increased initial evaluation for bursitis of the right knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  Here, in July 2010 and January 2011 statements, the Veteran requested that the issue concerning entitlement to an increased disability rating for bursitis of the right knee be withdrawn.  Therefore, the Veteran has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim for increased disability rating for bursitis of the right knee is dismissed.


REMAND

The Veteran filed a timely Notice of Disagreement (NOD) in February 2012 in response to the November 2011 rating decision, which granted service connection for her adjustment disorder with mixed emotional features, to include anxiety.  The Veteran appealed the initial disability rating assigned.  To date, the RO has not responded to this NOD with a Statement of the Case (SOC).

Because the NOD placed the issues in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should issue to the Veteran and her representative an SOC on the issue of entitlement to increased initial rating for the service-connected adjustment disorder with mixed emotional features.  If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that any indicated development is completed before such issue is certified for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


